          Case 1:20-cv-01406-CCR Document 1-2 Filed 09/30/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------

 LG 90 DOE,

                            Plaintiff,
                                                                Case No.:
 v.

 JOHN W. RAYMONDA, JR.,

                             Defendant.
 ------------------------------------------------------------


                                         APPENDIX
                                   INDEX OF DOCUMENTS
                           FILED IN THE SUPREME COURT FOR THE
                             STATE OF NEW YORK, ERIE COUNTY

        Pursuant to 28 U.S.C. §1446(a), the following is an index of documents purportedly filed

in the Supreme Court of the State of New York for the County of Erie (Index Number:

808220/2020), together with a copy of each such document.

        (A)      Plaintiff’s Summons and Complaint;

        (B)      Proposed Order to Show Cause;

        (C)      Attorney Affidavit in Support of Order to Show Cause;

        (D)      Attorney Affidavit - Exhibit A - Plaintiff’s Summons and Complaint;

        (E)      Attorney Affidavit - Exhibit B - Order of Hon. Deborah A. Chimes, J.S.C. regarding

                 PB-7 Doe v. Amherst Central School District, et al., dated November 12, 2019;

        (F)      Attorney Affidavit - Exhibit C - Decision and Order of Hon. Michael V. Coccoma,

                 J.S.C. regarding F.S. v. Westhill Central School District, et al., dated November 20,

                 2019;
        Case 1:20-cv-01406-CCR Document 1-2 Filed 09/30/20 Page 2 of 3




      (G)    Attorney Affidavit - Exhibit D - Affidavit David G. Heffler, Ph.D., LMHC

             regarding AB 1 Doe v. John Doe(s) 1-5, dated August 8, 2019;

      (H)    Plaintiff Affidavit;

      (I)    Request for Judicial Intervention;

      (J)    Order to Show Cause - granted by Hon. Deborah A. Chimes, J.S.C.;

      (K)    Affidavit of Service of Summons and Complaint on defendant;

      (L)    Affidavit of Service of Order to Show Cause on defendant;

      (M)    September 28, 2020 letter from plaintiff’s attorney to Supreme Court Justice Mark

             J. Grisanti regarding proposed Order;

      (N)    Proposed Order; and

      (O)    Order regarding plaintiff’s pseudonym, granted by Supreme Court Justice Mark J.

             Grisanti, J.S.C.


Dated: Buffalo, New York
       September 30, 2020

                                           Duggan Pawlowski & Cooke LLP


                                           /s/ Rodger P. Doyle, Jr.
                                           _____________________________
                                           Rodger P. Doyle, Jr. Esq.
                                           403 Main Street, Suite 700
                                           The Brisbane Building
                                           Buffalo, New York 14203
                                           Tel.: (716) 575-5529
                                           Fax: (716) 203-6730
                                           rpdoyle@dpc-law.com


                                           Attorneys for Defendant
                                           John W. Raymonda, Jr.
       Case 1:20-cv-01406-CCR Document 1-2 Filed 09/30/20 Page 3 of 3




TO:   Amy C. Keller, Esq.
      Lipsitz Green Scime Cambria LLP
      42 Delaware Avenue, Suite 120
      Buffalo, New York 14202
      (716) 849-1333
